DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 09 December 2021 containing remarks and amendments to the claims.
Claims 1-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Henderson on 09 March 2022.

The application has been amended as follows: 
In claim 1, please replace “mixing directly the reformer effluent and the heavy stream” with        - -mixing the reformer effluent and the heavy stream; wherein the reformer effluent does not undergo additional separation steps before mixing with the heavy stream - -.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A process for forming a petroleum product comprising: introducing a feed stream comprising a petroleum feedstock to a as claimed in claim 2, wherein the reformer effluent does not undergo additional separation steps before mixing with the heavy stream, is not disclosed or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771